



Exhibit 10.5


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 16, 2019 (the “Effective Date”) by and among Invitae Corporation, a
Delaware corporation (the “Company”) and certain stockholders of Jungla Inc., a
Delaware corporation (“Jungla”) listed on Exhibit A hereto (each, a
“Stockholder” and collectively, the “Stockholders”).


RECITALS


WHEREAS, the Company, the Stockholders, Jumanji, LLC, a Delaware limited
liability company and wholly owned subsidiary of the Company (“Merger Sub”), and
Fortis Advisors LLC as Sellers’ Representative (as defined therein), have
entered into that certain Stock Purchase and Merger Agreement dated as of July
11, 2019 (the “Purchase Agreement”), pursuant to which, on the Effective Date,
the Company acquired 100% of the outstanding equity securities of Jungla from
the Stockholders (the “Acquisition”);
WHEREAS, in connection with the Acquisition and pursuant to the Purchase
Agreement, the Company issued to the Stockholders at the Closing (as defined in
the Purchase Agreement) shares of the Company’s common stock, par value $0.0001
per share, identified on Exhibit A hereto as Upfront Stock Consideration Shares
(the “Shares”) pursuant to the Purchase Agreement; and


WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the Company agreed to grant certain registration rights
to the Stockholders as set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1    Definitions.    For purposes of this Agreement, the following
terms and variations thereof have the meanings set forth below:


“Affiliate” means, with respect to any person, any other person that, directly
or indirectly, controls, or is controlled by, or is under common control with,
such person. For this purpose: (a) “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise; and (b)
“person” means any natural person, corporation, limited liability company,
partnership, association, trust or other entity.







--------------------------------------------------------------------------------




“Agreement” has the meaning set forth in the preamble.


“Business Day" means any day, other than a Saturday, Sunday or one on which
banks are authorized by law to be closed in New York, New York.


“Company Indemnitee” has the meaning set forth in Section 4.1(b).


“Effective Date” has the meaning set forth in the preamble.


“Effectiveness Period” has the meaning set forth in Section 3.1(b).


“Exchange Act” means the Securities Exchange Act of 1934.


“Grace Period” has the meaning set forth in Section 3.2(h).


“Holder” (collectively, “Holders”) means any Stockholder and any transferee
permitted under Section 2.1 of Registrable Securities, in each case to the
extent holding Registrable Securities.


“Holder Indemnitee” has the meaning set forth in Section 4.1(a).


“Indemnified Party” has the meaning set forth in Section 4.1(c).


“Indemnifying Party” has the meaning set forth in Section 4.1(c).


“Purchase Agreement” has the meaning set forth in the recitals.


“Registrable Securities” means the Shares issued to the Stockholders pursuant to
the Purchase Agreement and any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to such securities; provided, however, that Registrable Securities shall
cease to be Registrable Securities with respect to a particular Holder when (i)
such securities have been disposed of in accordance with the Registration
Statement or pursuant to Rule 144; (ii) such securities may be sold pursuant to
Rule 144 without any limitation as to manner-of-sale restrictions or volume
limitations; or (iii) such securities cease to be outstanding.


“Registration Expenses” means all expenses incurred by the Company in effecting
the registration pursuant to this Agreement, including all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, “blue sky” fees and expenses, and expenses of the Company’s independent
registered public accounting firm in connection with any regular or special
reviews or audits incident to or required by any such registration, but shall
not include Selling Expenses.


“Registration Statement” has the meaning set forth in Section 3.1.




2



--------------------------------------------------------------------------------




“Rule 144” means Rule 144 under the Securities Act or any successor or other
similar rule, regulation or interpretation of the SEC that may at any time
permit the sale of Registrable Securities to the public without registration.


“Rule 405” means Rule 405 under the Securities Act or any successor or other
similar rule.


“Rule 415” means Rule 415 under the Securities Act or any successor or other
similar rule providing for offering securities on a continuous or delayed basis.


“Rule 424” means Rule 424 under the Securities Act or any successor or other
similar rule.


“Shares” has the meaning set forth in the recitals.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933.


“Selling Expenses” means all discounts, selling commissions, fees of selling
brokers, dealer managers and similar securities industry professionals and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of counsel for the Company included in Registration Expenses).


“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger, testamentary
disposition, operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, testamentary
disposition, operation of law or otherwise) any Shares.


“Violation” has the meaning set forth in Section 4.1(a).


ARTICLE II
TRANSFER RESTRICTIONS


Section 2.1    General Transfer Restrictions. The right of any Stockholder to
Transfer any Shares held by it is subject to the restrictions set forth below.


(a)    Each Stockholder acknowledges that the Shares have not been registered
under the Securities Act and may not be Transferred except pursuant to an
effective registration statement under the Securities Act or pursuant to an
exemption from registration under the Securities Act. Each Stockholder covenants
that the Shares will only be disposed of pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act
or


3



--------------------------------------------------------------------------------




pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with any applicable state and foreign
securities laws. In connection with any Transfer of the Shares other than a
Transfer (i) pursuant to an effective registration statement, (ii) to the
Company or (iii) pursuant to Rule 144, the Company may require the Stockholder
to provide to the Company an opinion of counsel selected by the Stockholder and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
Transfer does not require registration under the Securities Act.
(b)    Each Stockholder agrees to the affixing, so long as is required by this
Section 2.1, of the following legend on any certificate or book-entry position
evidencing any of the Shares:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE
RULES AND REGULATIONS THEREUNDER AND APPLICABLE STATE SECURITIES LAWS.
Certificates or book-entry positions evidencing the Shares shall not be required
to contain such legend or any other legend (i) following any sale of such Shares
pursuant to an effective registration statement (including the Registration
Statement described in Section 3.1) covering the resale of the Shares, (ii)
following any sale of such Shares pursuant to Rule 144 or if the Shares are
transferrable by a person who is not an Affiliate of the Company or the
applicable Stockholder pursuant to Rule 144 without any volume or manner of sale
restrictions thereunder, (iii) if Holder is not an Affiliate of the Company, six
(6) months following the Closing, provided, however, that in the case of (i),
(ii) and (iii), above, the Stockholder provides the Company with customary legal
representation letters reasonably acceptable to the Company or (iv) if the
Stockholder provides the Company with a legal opinion reasonably acceptable to
the Company to the effect that the legend is not required under applicable
requirements of the Securities Act. Whenever such restrictions shall cease and
terminate as to any Shares, the Holder of such securities shall be entitled to
receive from the Company upon a written request in writing, without expense, new
securities of like tenor not bearing the legend set forth herein.


(c)    Notwithstanding anything herein to the contrary, following registration
of the Shares, each Stockholder agrees not to sell any Shares issued to such
Stockholder if the sales of such shares would, when combined with the sale of
any other Shares by such Stockholder in any one (1) day period, exceed five
percent (5%) of the average daily trading volume of the Company’s common stock
on the New York Stock Exchange over the five (5) trading days immediately
preceding such date of sale; provided, however, that if the aggregate number of
Shares represents less than fifty percent (50%) of the average daily trading
volume of the Company’s common stock on the New York Stock Exchange over the
five (5) trading days preceding the Closing Date (as defined in the Purchase
Agreement) (the “Average Volume”), such resale volume limitations shall not
apply. If the aggregate number of Shares issued to a Stockholder represents more
than the Average Volume, the Company may place such legends or stock transfer
restrictions on the Shares as shall be appropriate for enforcing the provisions
of this Section 2(c). Any waiver or release of


4



--------------------------------------------------------------------------------




the restrictions in this Section 2(c) granted to a particular Holder will be
made available to all other Holders on a proportionate basis.




5



--------------------------------------------------------------------------------




ARTICLE III
REGISTRATION AND PROCEDURES


Section 3.1    S-3 Registration.


(a)    In compliance with the terms of this Agreement, the Company shall prepare
and file with the SEC a registration statement on Form S-3ASR covering the
resale as a secondary offering to be made on a continuous basis pursuant to Rule
415 of all Registrable Securities. The registration statement (or new
registration statement) required to be filed pursuant to this Section 3.1,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference in such registration statement other than a registration statement on
Form S-4 or S-8, is referred to herein as the “Registration Statement.”


(b)    The Company shall exercise commercially reasonable efforts to prepare and
file the Registration Statement with the SEC no later than fifteen (15) Business
Days after the Closing Date; provided, however, that no filing of such
Registration Statement shall be required (i) during any period in which the
Company’s insider trading policy would prohibit executive officers of the
Company from trading in the Company’s securities (which, without limitation, is
expected to be applicable hereunder from the Effective Date for a period
extending at least until the date of the Company’s press release in respect of
certain financial metrics for the Company from the second quarter of 2019) or
(ii) prior to the Company’s filing with the SEC of required pro forma financial
statements in respect of the Company’s acquisition of Singular Bio, Inc;
provided, further, that the Registration Statement shall be filed by the Company
with the SEC no later than September 6, 2019. Subject to the terms of this
Agreement, the Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after such
filing and keep the Registration Statement continuously effective as promptly as
practical and in compliance with the Securities Act and usable for resale of
Registrable Securities covered thereby from the date of its initial
effectiveness until the earlier of (i) the date on which such Registrable
Securities have been disposed of in accordance with the Registration Statement
or pursuant to Rule 144 or (ii) such Registrable Securities may be sold pursuant
to Rule 144 without any limitation as to manner-of-sale restrictions or volume
limitations (such period, the “Effectiveness Period”); provided, however, that
nothing in this Agreement shall require the Company to maintain any Registration
Statement once the Shares cease to be Registrable Securities.


(c)    It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 3.1 or Section 3.2 with respect to
Registrable Securities of a Holder that the Holder shall furnish to the Company
such information regarding such Holder as required under Section 3.4(a).


Section 3.2    Registration Procedures; Company Obligations. The Company shall
use commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with Section 3.1, and in connection
therewith shall have the following obligations:




6



--------------------------------------------------------------------------------




(a)    No later than the first Business Day after the Registration Statement
becomes effective, the Company shall file with the SEC the final prospectus
included therein pursuant to Rule 424. The Registration Statement, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, shall comply as to form and content with the applicable
requirements of the Securities Act and shall not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein,
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading.


(b)    Subject to Section 3.2(h), the Company shall prepare and file with the
SEC such amendments and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective and usable for resale of
the Registrable Securities covered thereby at all times during the Effectiveness
Period. The Company shall use commercially reasonable efforts to cause any
post-effective amendment to the Registration Statement that is not effective
upon filing to become effective as soon as practicable after such filing. No
later than the first Business Day after a post-effective amendment to the
Registration Statement becomes effective, the Company shall file with the SEC
the final prospectus or prospectus supplement included therein pursuant to Rule
424.


(c)    The Company shall as promptly as practicable notify the Holders of the
time when the Registration Statement becomes effective or an amendment or
supplement to any prospectus forming a part of such Registration Statement has
been filed. The Company shall furnish to the Holders, without charge, such
documents, including copies of any preliminary prospectus or final prospectus
contained in the Registration Statement or any amendments or supplements
thereto, as such Holder may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities covered by the
Registration Statement.


(d)    The Company shall use commercially reasonable efforts to register or
qualify, and cooperate with the Holders of Registrable Securities covered by the
Registration Statement in connection with the registration or qualification of
such Registrable Securities for offer and sale under the securities or “blue
sky” laws of each state and other jurisdiction of the United States as any such
Holder reasonably requests in writing, and do any and all other things
reasonably necessary or advisable to keep such registration or qualification in
effect; provided, however, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or take any action which would subject it to taxation or general service of
process in any such jurisdiction where it is not then so subject.


(e)    The Company shall promptly notify (which notice shall be accompanied by
an instruction to suspend the use of the prospectus) the Holders when a
prospectus relating thereto is required to be delivered under the Securities Act
of the happening of any event as a result of which any prospectus included in,
or relating to, the Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state a material fact required
to be stated therein, or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading (provided that in no
event shall such notice contain any material, non-public information), and,
subject to Section 3.2(h), promptly prepare and file with the SEC a supplement
to the related prospectus or amendment to such Registration Statement or any
other required


7



--------------------------------------------------------------------------------




document so that, as thereafter delivered to the Holders, the prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein, or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.


(f)    The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of the
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension as
soon as reasonably practicable and to notify the Holders of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.


(g)    The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by the Registration Statement to be (1) listed on
the New York Stock Exchange and (2) reflected in the stock ledger maintained by
the Company’s transfer agent.


(h)    Notwithstanding anything in this Agreement to the contrary, at any time
after the Registration Statement becomes effective the Company may delay the
disclosure of material, non-public information concerning the Company or any of
its subsidiaries if the Board of Directors of the Company has a valid business
reason for determining that disclosure of such information is not in the best
interests of the Company and such disclosure is not otherwise required (a “Grace
Period”); provided, however, that the Company shall promptly (i) provide written
notice to the Holders of the Grace Period (provided that in no event shall such
notice contain any material, non-public information) and the date on which the
Grace Period will begin, (ii) advise the Holders in writing to cease sales under
the Registration Statement until the end of the Grace Period, (iii) use
commercially reasonable efforts to terminate a Grace Period as promptly as
possible, and (iv) provide written notice to the Holders of the date on which
the Grace Period ends; provided, further, that no Grace Period shall exceed
thirty (30) consecutive days and during any twelve (12) month period such Grace
Periods shall not exceed an aggregate of sixty (60) days; provided, further, the
Company shall not register any securities for its own account or that of any
other stockholder during such Grace Period. The provisions of Section 3.2(e)
shall not be applicable during any Grace Period. Upon expiration of a Grace
Period, the Company shall again be bound by the provisions of Section 3.2(e)
with respect to the information giving rise thereto unless such material,
non-public information is no longer applicable.




Section 3.3    Current Public Information. During the Effectiveness Period, the
Company shall use commercially reasonable efforts to (i) make and keep public
information available, as those terms are defined in Rule 144, until all the
Registrable Securities cease to be Registrable Securities, and so long as a
Holder owns any Registrable Securities, furnish to such Holder upon request a
written statement by the Company as to its satisfaction of the current public
information requirements of Rule 144 and (ii) file with the SEC in a timely
manner all reports and other documents required to be filed by the Company under
the Securities Act and the Exchange Act.


8



--------------------------------------------------------------------------------






Section 3.4    Obligations of the Holders.


(a)    Each Holder shall furnish in writing to the Company such information
regarding such Holder, the Registrable Securities held by such Holder and the
intended method of disposition of the Registrable Securities held by such Holder
as shall be reasonably required to effect the registration of such Registrable
Securities and shall execute, or shall cause to be executed, such customary
documents in connection with such registration as the Company may reasonably
request. In connection therewith, upon the execution of this Agreement, each
Holder shall complete, execute and deliver to the Company a selling
securityholder notice and questionnaire in the form attached hereto as Exhibit
B. At least five (5) Business Days prior to the first anticipated filing date of
the Registration Statement, the Company shall notify each Holder of any
additional information the Company requires from such Holder, and such Holder
shall provide such information to the Company at least three (3) Business Days
prior to the first anticipated filing date of the Registration Statement.


(b)    Each Holder agrees to cooperate with the Company as reasonably requested
by the Company in connection with the preparation and filing of the Registration
Statement.


(c)    Upon receipt of written notice from the Company of any event of the kind
described in Section 3.2(e) or Section 3.2(f) or written notice of any Grace
Period, each Holder shall forthwith discontinue disposition of Registrable
Securities until such Holder has received copies of a supplemented or amended
prospectus or until such Holder is advised in writing by the Company that the
use of the prospectus may be resumed or that the Grace Period has ended. If so
directed by the Company, such Holder shall use its commercially reasonable
efforts to return to the Company (at the Company's expense) all copies of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice other than permanent file copies then in such Holder’s
possession.


(d)    No Holder shall use any free writing prospectus (as defined in Rule 405)
in connection with the sale of Registrable Securities without the prior written
consent of the Company.
(e)    Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.


Section 3.5    Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company. All Selling Expenses incurred in connection with any
registration hereunder shall be borne by the Holders of the Registrable
Securities so registered in proportion the Registrable Securities owned by such
Holders.


Section 3.6    Transfer of Registration Rights. The rights contained in Section
3.1 hereof to cause the Company to register the Registrable Securities, and the
other rights set forth in this Article III, may be assigned or otherwise
conveyed by any Stockholder to any transferee of the


9



--------------------------------------------------------------------------------




Registrable Securities if the Transfer was permitted under Article II and the
transferee agrees with the Company in writing to be bound by this Agreement.


ARTICLE IV
INDEMNIFICATION AND CONTRIBUTION


Section 4.1    Indemnification. In the event any Registrable Securities are
included in the Registration Statement:


(a)    The Company shall indemnify and hold harmless each Holder of Registrable
Securities and such Holder’s officers, directors, employees, partners, members,
agents (including brokers), representatives and Affiliates and each person, if
any, who controls such Holder within the meaning of the Securities Act or the
Exchange Act (each, a “Holder Indemnitee”), against any losses, claims, damages,
liabilities or expenses to which they may become subject under the Securities
Act, the Exchange Act or other federal or state law, insofar as such losses,
claims, damages, or liabilities (or actions in respect thereof) arise out of or
are based upon any of the following statements, omissions or violations
(collectively, a “Violation”): (i) an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto or any documents incorporated therein by
reference, (ii) an omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, and (iii) a
violation or alleged violation by the Company or its agents of any rule or
regulation promulgated under the Securities Act or the Exchange Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with the Registration Statement, and the Company will pay
to each such Holder Indemnitee, as accrued, any legal or other expenses
reasonably incurred by he, she or it in connection with investigating or
defending any such loss, claim, damage, liability, action or expense; provided,
however, that the indemnification contained in this Section 4.1(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability,
action or expense if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld, conditioned or
delayed), nor shall the Company be liable for any such loss, claim, damage,
liability, action or expense to the extent that it arises out of or is based
upon a Violation which occurs (A) in reliance upon and in conformity with
written information furnished by a Holder, (B) in connection with any failure of
such person to deliver or cause to be delivered a prospectus made available by
the Company in a timely manner, (C) in connection with any offers or sales
effected by or on behalf of any Holder Indemnitee in violation of Section 3.4(c)
of this Agreement, or (D) as a result of offers or sales effected by or on
behalf of any Holder Indemnitee by means of a freewriting prospectus (as defined
in Rule 405) that was not authorized in writing by the Company. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of any such Holder Indemnitee, and shall survive the transfer of such
securities by such Holder, and any termination of this Agreement.


(b)    Each Holder, severally and not jointly, shall indemnify and hold harmless
the Company and each of its officers, directors, employees, agents,
representatives and Affiliates and persons, if any, who control the Company
within the meaning of the Securities Act or the


10



--------------------------------------------------------------------------------




Exchange Act (each, a “Company Indemnitee”), against any losses, claims,
damages, liabilities or expenses to which any of the Company Indemnitees may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any (i) untrue statement or
alleged untrue statement of a material fact regarding such Holder and provided
in writing by such Holder which is contained in the Registration Statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading, in each case to the extent (and only to the extent) that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, preliminary or final
prospectus, amendment or supplement thereto, in reliance upon and in conformity
with written information furnished by such Holder, (iii) a violation or alleged
violation by a Holder of any rule or regulation promulgated under the Securities
Act or the Exchange Act applicable to such Holder and relating to action or
inaction required of such Holder in connection with the registration of such
Holder’s Registrable Securities or (iv) in connection with any offer or sales
effected by or on behalf of such Holder in violation of Section 3.4(c) of this
Agreement, and each Holder will pay, as accrued, any legal or other expenses
reasonably incurred by any Company Indemnitee pursuant to this Section 4.1(b),
in connection with investigating or defending any such loss, claim, damage,
liability, action or expense as a result of a Holder’s untrue statement or
omission or violation; provided, however, that the indemnification contained in
this Section 4.1(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, action or expense if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld, conditioned or delayed). Notwithstanding the foregoing, the amount any
Holder will be obligated to pay pursuant to this Section 4.1(b) and Section 4.2
will be limited to an amount equal to the gross proceeds actually received by
such Holder for the sale of the Registrable Securities pursuant to the
Registration Statement which gives rise to such obligation to indemnify and/or
contribute (net of all expenses paid by such Holder in connection with any claim
relating to this Section 4.1(b) and Section 4.2 and the aggregate amount of any
damages which such Holder has otherwise been required to pay in respect of such
loss, liability, claim, damage, or expense or any substantially similar loss,
liability, claim, damage, or expense arising from the sale of such Registrable
Securities). Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of any such Company Indemnitee, and shall
survive the transfer of such securities by such Holder, and any termination of
this Agreement.


(c)    Promptly after receipt by a party to this Agreement entitled to indemnity
hereunder (an “Indemnified Party”) under this Section 4.1 of notice of the
commencement of any action (including any governmental action), such Indemnified
Party will, if a claim in respect thereof is to be made against any party to
this Agreement from whom indemnification may be sought under this Section 4.1
(an “Indemnifying Party”), deliver to the Indemnifying Party a written notice of
the commencement thereof and the Indemnifying Party shall have the right to
participate in, and, to the extent the Indemnifying Party so desires, jointly
with any other Indemnifying Party similarly noticed, to assume the defense
thereof with counsel reasonably satisfactory to the Indemnifying Party;
provided, however, that an Indemnified Party (together with all other
Indemnified Parties which may be represented without conflict by one counsel)
shall have the right to retain one separate


11



--------------------------------------------------------------------------------




counsel, with the reasonable fees and expenses of such counsel to be paid by the
Indemnifying Party, if (i) the Indemnifying Party shall have failed to assume
the defense of such claim within seven (7) days after receipt of notice of the
claim and to employ counsel reasonably satisfactory to such Indemnified Party,
as the case may be; or (ii) in the reasonable opinion of counsel retained by the
Indemnified Party, representation of such Indemnified Party by such counsel
would be inappropriate due to actual or potential differing interests (including
the availability of differing legal defenses) between such Indemnified Party and
any other party represented by such counsel in such proceeding. It is understood
that the Indemnifying Party shall not, in connection with any proceeding in the
same jurisdiction, be liable for fees or expenses of more than one separate
counsel at any time for all such Indemnified Parties. The Indemnified Party
shall cooperate fully with the Indemnifying Party in connection with any
negotiation or defense of any such action or claim by the Indemnifying Party and
shall furnish to the Indemnifying Party all information reasonably available to
the Indemnified Party which relates to such action or claim. The Indemnifying
Party shall keep the Indemnified Party reasonably apprised of the status of the
defense or any settlement negotiations with respect thereto. No Indemnifying
Party will, except with the consent of the Indemnified Party, consent to entry
of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such action or
claim. No Indemnifying Party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, that the Indemnifying Party shall not unreasonably withhold, delay or
condition its consent. The failure to deliver written notice to the Indemnifying
Party within a reasonable time of the commencement of any such action shall not
relieve such Indemnifying Party of any liability to the Indemnified Party under
this Section 4.1, except to the extent such failure to give notice has a
material adverse effect on the ability of the Indemnifying Party to defend such
action.


Section 4.2    Contribution.     If the indemnification provided for in Section
4.1 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party with respect to any loss, liability, claim, damage, or expense
referred to therein, then the Indemnifying Party, in lieu of indemnifying such
Indemnified Party hereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, liability, claim, damage, or
expense in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, the amount any Holder will
be obligated to severally and not jointly contribute pursuant to this Section
4.2, together with Holder’s liability under Section 4.1(b), will be limited to
an amount equal to the gross proceeds received by a Holder for the sale of the
Registrable Securities pursuant to the Registration Statement which gives rise
to such obligation to contribute and/or indemnify (net of all expenses paid by
such Holder in connection with any claim relating to Section 4.1(b) and this
Section 4.2 and the aggregate amount of any damages which such Holder has
otherwise been required to pay in respect of such loss, liability, claim,
damage, or expense or any


12



--------------------------------------------------------------------------------




substantially similar loss, liability, claim, damage, or expense arising from
the sale of such Registrable Securities). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution hereunder from any person who was not guilty of
such fraudulent misrepresentation.


ARTICLE V
GENERAL PROVISIONS


Section 5.1    Entire Agreement. This Agreement (including Exhibit A hereto)
constitutes the entire understanding and agreement between the parties as to the
matters covered herein and supersedes and replaces any prior understanding,
agreement or statement of intent, in each case, written or oral, of any and
every nature with respect thereto.
Section 5.2    Notices. Any notice or other communication required or permitted
to be delivered to any party under this Agreement shall be in writing and shall
be deemed properly delivered, given and received (a) upon receipt when delivered
by hand, (b) upon transmission, if sent by facsimile or electronic transmission
(in each case with receipt verified by electronic confirmation), or (c) one (1)
Business Day after being sent by courier or express delivery service, specifying
next day delivery, with proof of receipt. The addresses, email addresses and
facsimile numbers for such notices and communications are those set forth on the
signature pages hereof, or such other address, email address or facsimile
numbers as may be designated in writing hereafter, in the same manner, by any
such person.
Section 5.3    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart and such counterparts may be
delivered by the parties hereto via facsimile or electronic transmission.
Section 5.4    Amendment; Waiver. This Agreement may be amended or modified, and
any provision hereof may be waived, in whole or in part, at any time pursuant to
an agreement in writing executed by the Company and Holders holding a majority
of the Registrable Securities at such time. Any failure by any party at any time
to enforce any of the provisions of this Agreement shall not be construed a
waiver of such provision or any other provisions hereof.
Section 5.5    Severability. In the event that any provision of this Agreement
or the application thereof becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.
Section 5.6.    Governing Law; Venue. This Agreement and all claims or causes of
action (whether sounding in contract or tort) arising under or related to this
Agreement, shall be governed by and construed in accordance with, the Laws of
the State of California, without regard to any rule or principle that might
refer the governance or construction of this Agreement to the Laws of another
jurisdiction. In any action or proceeding between any of the parties arising
under or related to this


13



--------------------------------------------------------------------------------




Agreement, each of the parties (a) knowingly, voluntarily, irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state or federal courts located in the City and County of San Francisco,
California, (b) agrees that all claims in respect of any such action or
proceeding shall be heard and determined exclusively in accordance with clause
(a) of this Section 5.6, (c) waives any objection to the laying of venue of any
such action or proceeding in such courts, including any objection that any such
action or proceeding has been brought in an inconvenient forum or that the court
does not have jurisdiction over any party, and (d) agrees that service of
process upon such party in any such action or proceeding shall be effective if
such process is given as a notice in accordance with Section 5.2. The parties
agree that any party may commence a proceeding in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.
Section 5.7    Specific Performance. Each party acknowledges and agrees that the
other parties hereto would be irreparably harmed and would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed by such first party in accordance with their specific terms or were
otherwise breached by such first party. Accordingly, each party agrees that the
other parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, this being in addition to any other remedy to
which such parties are entitled at law or in equity.
(Next Page is Signature Page)






14



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date first written above.


COMPANY:
INVITAE CORPORATION
By:                        
Name: Sean E. George, Ph. D.
Title: President and Chief Executive Officer
 
Address for Notice:
1400 16th Street
San Francisco, California 94103
Attn: General Counsel
Facsimile No.:



     


[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




   IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.
 
 
 
 
 
 
 
 
 
HOLDER:
 
 
Name:
 




 
 
By:
 




 
 
 
 
Name:
 
 
 
 
 
 
Title:
 
 

 
 
 
 
 
 
 
 
Address for Notice:
 




 
 
Telephone No.:
 




 
 
Facsimile No.:
 




 
 
Email Address:
 
 







[Signature Page to Registration Rights Agreement]